 



Careview Communications, Inc, 8-K [crvw-8k_062615.htm]

 

Exhibit 10.12

 



HEALTHCOR PARTNERS FUND, L.P.

 

ALLONGE NO. 1 TO SENIOR SECURED CONVERTIBLE NOTE

(issued January 31, 2012)

 

June 26, 2015

 

 

This Allonge No. 1 to Senior Secured Convertible Note (this “Allonge”) shall be
affixed to that certain Senior Secured Convertible Note dated January 31, 2012
(the “Note”), issued in the original principal amount of $2,329,000, made by
CareView Communications, Inc., a Nevada corporation (the “Company”) and payable
to the order of HealthCor Partners Fund, L.P. (the “Holder”), and shall become a
permanent part thereof and shall amend the Note as provided therein.

 

1.             Amendment to Legend. The Note is hereby amended to delete the
third paragraph of the legend on the cover page thereof and to replace it with
the following:

 

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE RIGHTS AND REMEDIES GRANTED
TO THE HOLDER PURSUANT TO THIS NOTE, THE LIEN AND SECURITY INTEREST GRANTED TO
THE AGENT SECURING THIS NOTE AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
HOLDER OR AGENT RELATING TO THIS NOTE ARE SUBJECT TO THE PROVISIONS OF THE
SUBORDINATION AND INTERCREDITOR AGREEMENT DATED AS OF JUNE 26, 2015 (AS AMENDED,
AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS THEREOF, THE “INTERCREDITOR AGREEMENT”), AMONG PDL
BIOPHARMA, INC. AND EACH OF THE NOTE INVESTORS PARTY TO THAT CERTAIN NOTE AND
WARRANT PURCHASE AGREEMENT DATED AS OF APRIL 21, 2011, AS SUBSEQUENTLY AMENDED,
AND CERTAIN OTHER PERSONS PARTY OR THAT MAY BECOME PARTY THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS NOTE, THE PURCHASE AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS (AS DEFINED IN THE PURCHASE AGREEMENT), THE TERMS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 

2.             Amendment to Maturity Date. The second sentence of Section 1 of
the Note is hereby deleted and replaced with the following:

 

The “Maturity Date” shall be April 20, 2021; provided, that if the Tranche Two
Funding Date shall occur under the PDL Credit Agreement, then the “Maturity
Date” shall be 90 days after the earlier of (i) the Tranche Two Maturity Date
and (ii) the date on which the Tranche Two Loan has been repaid in full, but in
no event earlier than April 20, 2021; provided further, that the Maturity Date
shall not be extended beyond December 31, 2022.

 

3.             Amendment to Event of Default Acceleration Threshold. Section
4(a)(iii) of the Note is amended and restated in its entirety as follows:

 

“(iii) any acceleration prior to maturity of any Indebtedness referred to in
clause (a) or (b) of the definition thereof of the Company or any of its
Subsidiaries consisting of principal individually or in the aggregate equal to
or greater than $500,000;”

 



 

 

 

 

4.             Amendment to Event of Default Payment Threshold. Section
4(a)(xii) of the Note is amended and restated in its entirety as follows:

 

“(xii) the Company or any Subsidiary shall fail to make any payment (whether of
principal, interest or otherwise and regardless of amount) in respect of any
Indebtedness in excess of $500,000 (“Material Indebtedness”), when and as the
same shall become due and payable, after giving effect to any grace period with
respect thereto;”

 

5.             Defined Terms. Section 23 of the Note shall be amended to add the
following at the end thereof:

 

(u) “PDL Credit Agreement” means that certain Credit Agreement dated as of June
26, 2015, by and among the Company, CareView Communications, Inc., a Texas
corporation, as Borrower, PDL Biopharma, Inc., as Lender, and PDL Biopharma,
Inc., as Agent.

 

(v) “Tranche Two Funding Date,” “Tranche Two Loan” and “Tranche Two Maturity
Date” shall each have the meanings given to such term under the PDL Credit
Agreement.

 

6.             No Further Amendments; Authorization to Affix to Note. Except as
specifically amended hereby, the Note shall remain in full force and effect. The
Company hereby authorizes the Holder to affix this Allonge to the Note and it
shall for all purposes henceforth be part of the Note.

 

 

 

[Signature Pages Follow]

 

 

 

IN WITNESS WHEREOF, the Company has caused this Allonge to be executed by its
officer thereunto duly authorized, as of the date first above written.

  

  COMPANY       CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation       By: 
/s/ Steven Johnson   Name: Steven Johnson   Title: Chief Executive Officer

 



 

AGREED AND ACCEPTED:

 

HOLDER:

 

HEALTHCOR PARTNERS FUND, L.P.





By:   HealthCor Partners Management L.P., as Manager   By:   HealthCor Partners
Management, G.P., LLC, as General Partner                   By:   /s/ Jeffrey
Lightcap   Name:   Jeffrey Lightcap   Title:   Senior Managing Director  



 

 







 

 

